Case 1:19-cv-00562-RSK ECF No. 19, PageID.1628 Filed 08/19/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL KURT MOORADIAN,

             Plaintiff,                          Case No. 1:19−cv−562

    v.                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.
                                            /


                             ORDER REJECTING PLEADING


       The Court has examined the following document(s) received August 18, 2021
and orders the Clerk to reject the Nevada Smith, Third Party notice to this Court and
return the document(s) to Nevada Smith for the reason(s) noted below:

      Nevada Smith is neither a party nor an attorney in this case and, therefore, may
not submit any documents for filing.
         this case closed on 9/29/2020


         IT IS SO ORDERED.


Dated: August 19, 2021                           /s/ Ray Kent
                                                RAY KENT
                                                U.S. Magistrate Judge
